311 U.S. 578 (1941)
RAILROAD COMMISSION OF TEXAS ET AL.
v.
HUMBLE OIL & REFINING CO.
No. 57.
Supreme Court of United States.
Argued December 12, 1940.
Decided January 6, 1941.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
Mr. James P. Hart, Assistant Attorney General of Texas, with whom Messrs. Gerald C. Mann, Attorney General, Edgar W. Cale, Tom D. Rowell, Jr., and E.R. Simmons, Assistant Attorneys General, were on the brief, for appellants. Mr. Norman L. Meyers was on a brief for G.A. Sadler, appellant.
Mr. Rex G. Baker, with whom Messrs. Robert E. Hardwicke, E.E. Townes, and R.E. Seagler were on the brief, for appellee.
MR. JUSTICE FRANKFURTER delivered the opinion of the Court.
This case is a companion case to Railroad Commission v. Rowan & Nichols Oil Co., ante, p. 570. There are minor variations in the facts of the two cases, but not of sufficient moment to call for particularization. The decision in the Rowan & Nichols case is decisive of this.
The decree is vacated and the case is remanded to the district court for dismissal of the complaint.
Vacated.
The CHIEF JUSTICE, MR. JUSTICE McREYNOLDS and MR. JUSTICE ROBERTS dissent.